Title: [Monday July 22. 1776.]
From: Adams, John
To: 


      Monday July 22. 1776.
      The Congress resolved itself into a Committee of the whole, to take into consideration the Articles of confederation, and after some time the President resumed the Chair, and Mr. Harrison reported, that the Committee have made some progress in the matter to them referred, but not having come to a conclusion, desire leave to sit again.
      Resolved that this Congress will tomorrow again resolve itself into a Committee of the whole to take into their further Consideration, the Articles of Confederation.
     